 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, 
rors so that corrections can be included in the bound volumes. Schaumburg Hyundai, Inc. and tion of Machinists and Aerospace Workers, AFL±CIO. Case 13±CA±32334 May 22, 1997 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX AND HIGGINS On August 24, 1995, the National Labor Relations Board issued a Decision and Order,1 ing the Respondent, Schaumburg Hyundai, Inc., to 

ent's unfair labor practices in violation of Section 
8(a)(1), (3), and (5) of the National Labor Relations 
Act. By stipulation approved by the Regional Director 
on November 21, 1996, the Respondent waived its 
right under Section 10(e) and (f) of the Act to contest the propriety of the Board's Order or the underlying findings of fact and conclusions of law, but reserved 
the right to contest the amount of backpay due the 
discriminatees under the Board's Order. tor for Region 13 issued a compliance specification 
and notice of hearing alleging the amount of backpay 

spondent that it should file a timely answer complying 
with the Board's Rules and Regulations. Although 

fication, the Respondent failed to file an answer. By letter dated March 12, 1997, counsel for the 
swer to the compliance specification had been received 
and that unless an appropriate answer was filed by 
March 27, 1997, summary judgment would be sought. 
The Respondent filed no answer. On April 28, 1997, the General Counsel filed with the Board a Motion to Transfer Case to the Board and 
for Summary Judgment, with exhibits attached. On 
April 29, 1997, the Board issued an order transferring 
the proceeding to the Board and a Notice to Show 

spondent again filed no response. The allegations in 
the motion and in the compliance specification are 
therefore undisputed. Ruling on the Motion for Summary Judgment tions provides that the Respondent shall file an answer 


lations states: If the respondent fails to file any answer to the 
specification within the time prescribed by this 
section, the Board may, either with or without 
taking evidence in support of the allegations of 
the specification and without further notice to the 
respondent, find the specification to be true and 
enter such order as may be appropriate. According to the uncontroverted allegations of the Motion for Summary Judgment, the Respondent, de-
spite having been advised of the filing requirements, 


ent's failure to file an answer, we deem the allegations 
in the compliance specification to be admitted as true, 
and grant the General Counsel's Motion for Summary 
Judgment. Accordingly, we conclude that the net back-ance specification and we will order payment by the 
Respondent of those amounts to the discriminatees, 
plus interest accrued on those amounts to the date of 
payment. ORDER The National Labor Relations Board orders that the 
nois, its officers, agents, successors, and assigns, shall 
make whole the individuals named below, by paying 
them the amounts following their names, plus interest 
as prescribed in New Horizons for the Retarded, 283 
NLRB 1173 (1987), minus tax withholdings required 
by Federal and state laws: Ron Beckman $1,537 Walter Beer 1,122 Tony Chiovar 1,666 Bill Daley 2,134 Steve Hemmer 2,172 Tom Jundt 1,641 Tom Lindberg 1,341 Mark Novak 1,894 Alan Pokorny 229 Bob Janssen 202 Ira Reisman 2,147 Kahlon Singh 69 Kevin Sweeney 1,877 Jeff Weinberg 1,811 1 318 NLRB 449 (1995). 323 NLRB No. 138  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD Peter Goff 23,570 TOTAL: $43,412 Dated, Washington, D.C. May 22, 1997 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Sarah M. Fox, Member llllllllllllllllll John E. Higgins, Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD 